DETAILED ACTION
This Office Action is in response to Applicant’s communications filed on 07/22/2021.
Claims 22-41 are pending.

Specification
This application does not provide an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet submitted for the U.S. non-provisional patent application is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 22 is directed to a communication devices (i.e., one of the four categories of statutory subject matter, see MPEP 2106.03,  in step 1 for Patent Subject Matter Eligibility).
determining whether a time length from a starting time point of the plurality of repetitions to a transmission stopping time point is below a first threshold length; 2) in response to determining that the time length is below the first threshold length, determining whether the time length exceeds a second threshold length, the second threshold length being less the first threshold length; and 3) in response to determining that the time length exceeds the second threshold length, partitioning, based on a reference block length, the plurality of repetitions into a block and a truncated block, the block having the reference block length and the truncated block having a truncated block length shorter than the reference block length, are steps for data manipulations based on algorithm, mathematical relationship or equation (see US 2020/0336251, for example, FIGS. 6-7 and associated paragraphs).
	The Court has found similar cases falling within the judicial exceptions, i.e., abstract idea. See Digitech, SmartGene, and Ambry, Myriad CAFC. 
Claim 22 contains no additional claim elements and thus fails to amount to significantly more  (see MPEP 2106.05, in step 2b for for Patent Subject Matter Eligibility). For example, the recitation of a controller and a memory including instructions for performing the functions of functional steps in Claim 22 is not sufficient to transform the judicial exception into a patentable invention. This controller as claimed has nothing in particular to link or associate the claimed invention with a particular technical environment or practical real-world examples. This controller may just be a general purpose processor or computer to perform normal tasks as a skilled person understands in many known, traditional and routine activities. The recitation does not limit the judicial exception to be applied with, or by use of, particular machine. As such, Claim 22 is not patent eligible (see MPEP 2105 (a)-(h))
Claims 29 and 36 recite the same judicial exception. Thus, Claims 29 and 36 are not patent eligible for the same reasons as explained above for Claim 22.
Claims 23-28, 30-35 and 37-41 are directed to the same judicial exception based on their dependency of parent claim 22, 29 or 36.  The claims fails to amount to significantly more because they are 

Claims 36-41 are rejected under 35 U.S.C. 101 because the claims are drawn to a “computer readable storage medium”. The broadest reasonable interpretation of a claim drawn to a computer readable storage medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage medium. Particularly, applicant’s disclosure includes the context of a machine-readable signal medium electrical connection having one or more wires (see para. [0067]). Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter. See MPEP 2106.03.
The Examiner suggests a change be made to replace “ computer readable storage medium tangibly storing …” with “non-transitory computer readable storage medium storing …” for Claims 36-41.

Correspondence Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIHUA ZHANG whose telephone number is (571)272-4326.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RUIHUA . ZHANG
Examiner
Art Unit 2416



/RUIHUA ZHANG/Primary Examiner, Art Unit 2416